DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 17 December 2021.  The present application claims 1-18, submitted on 17 December 2021 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "suitable" in claim 7 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 12 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (U.S. Pub. No. 2007/0107380) in view of Kopito (U.S. Patent No. 3,198,685).
Regarding claims 1, 14, 15 & 16, Shepard discloses an apparatus (see Figure 12) for making containers (10) made of sheet material (102), said apparatus comprising: a supply station (100) configured to supply a film (102), the film (102) having at least one folded portion  having three or more film flaps folded and superimposed with respect to each other (see Paragraph 0066), a welding station (124) configured to receive the film (102) from the supply station (100), wherein the welding station (114; 116) comprises at least one welding head (124) configured to contact the film (102) and (102) to form a container (10) having a housing compartment , wherein the welding head (124) comprises at least one heater.
Shepard discloses all of the elements of the current invention as stated above except for the explicit disclosure of the welding head comprising at least one heater made of electrically conductive material having an electrical resistivity.
Kopito discloses apparatus for making a container (52) made sheet material comprising a welding head (60) that includes at least one heater (12) made of electrically conductive material having an electrical resistivity (see Column 2, line 12-17).      Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Shepard to incorporate the disclosure of Kopito to utilize the heater made of electrically conductive material. Doing so would allow the welding head to reach a desired welding temperature of sheet material.                                                                                                                                                                                                 
Regarding claim 2, Kopito discloses (see Figure 1) wherein the electrically conductive material of the heater (12) is at least one selected among: carbon, semiconductor material (see Column 2, line 12-17).
Regarding claim 3, Kopito discloses (see Figure 1) wherein the electrically conductive material of the heater (12) has a carbon structure formed by one or more carbon allotropes selected from the group among: graphite; monolayer or multilayer graphene; fullerene, wherein the carbon atoms are bonded in spherical, tubular, fibrous or ellipsoidal formations (see Column 2, line 12-17).
Regarding claim 4, Kopito discloses (see Figure 1) wherein the predetermined temperature range is comprised between 0°C and 300°C, optionally between 4°C and 220°C, wherein the electrical resistivity of the electrically conductive material, in the predetermined temperature range, varies between 20* 10-6 Ωm and 1*10-6 Ωm (See Column 2, line 32-37).
Regarding claim 5, Kopito discloses (see Figure 1) wherein the heater (12) comprises a conductive strip having a substantially flat and extended conformation (see Figure 2)
Regarding claim 6, Kopito discloses (see Figure 1) wherein the welding head (12) comprises at least one support substrate (13) made of electrically insulating material carrying said heater (see Colum 2, line 17-31).
Regarding claim 8, Shepard discloses (see Figure 12) wherein the welding head (124) comprises at least one first and one second tool; movable with respect to each other at least between (see Paragraph 0068): a first operative condition wherein said tools (124) are spaced from each other and are configured to enable the positioning of at least the folded portion of the film (102) between said tools (124), a second operative position wherein said tools (124) are approached to each other and configured to enable the welding at least of the folded portion of the film (102) to define said container (10), wherein at least one among said first and second tools (124) comprises said heater (see Paragraph 0068).
Regarding claim 9, Shepard discloses (see Figure 12) wherein the supply station (100) comprises: a reel configured to unwind the film (102) continuously along an advancement path (see Paragraph 0066), wherein the film (102) unwound from the (see Paragraph 0066) arranged downstream of the reel with respect to the advancement path which is configured to receive the continuous film (102) being unwound from the reel and fold it to define said folded portion (see Paragraph 0066), wherein the welding head (124) is arranged downstream of the folding station and configured to receive the folded film (102) in a continuous form (see Paragraph 0066).
Regarding claim 12 & 18, Shepard discloses (see Figure 12) wherein the film (102) is of the continuous type and extends seamlessly from the supply station (100) to the welding station (124), the apparatus further comprising a cutting station (124) configured to cut the continuous film to define a plurality of discrete containers (see Paragraph 0068), wherein: the cutting station (124) is part of the welding station (124) and the cutting station is configured to cut the continuous film (102) welded in proximity to the welding head (124), or the cutting station (124) is spaced and arranged downstream of the welding station with respect to the advancement path of the film (see Paragraph 0068).
Regarding claim 17, Shepard discloses (see Figure 12) wherein the welding of the film (102) to make said container (10) occurs in a single step of contact of the welding head (124) with the film (see Paragraph 0068).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (U.S. Pub. No. 2007/0107380) in view of Kopito (U.S. Patent No. 3,198,685) further in view of Wald (U.S. Patent No. 5,457,937).
Regarding claim 7, Shepard in view of Kopito discloses all of the elements of the current invention as stated above except for the explicit disclosure of at least one protective layer arranged to cover the heater to prevent direct contact of the heater and film. 
Wald discloses (see Figure 2) an apparatus for welding containers made sheet material consisting of a welding held (2) comprising a least one heater (3) made of electrically conductive material (see Column 2, line 24-29) and at least one protective layer arranged to cover the heater (see Column 2, line 36-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Shepard in view of Kopito to incorporate the disclosure of Wald to include a protective layer to cover a heater to provide a protective layer between the heater and sheet film. Doing so would provide protection to the heater wire to prevent the heater wire from sticking to the plastic film that is to be welded.

Allowable Subject Matter
Claims 10, 11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 as currently amended includes a control unit configured to control applied electric voltage to increase and decrease the temperature of the heater at timed intervals with a combination of structural elements, and their relationships to one another, are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Response to Arguments
Applicant’s arguments with respect to claims 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731